If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  FOR PUBLICATION
                                                                  May 7, 2019
              Plaintiff-Appellee,

v                                                                 No. 344541
                                                                  Berrien Circuit Court
WILLIAM DAWUN EDWARDS,                                            LC No. 2018-000102-FC

              Defendant-Appellant.


Before: METER, P.J., and SAWYER and CAMERON, JJ.

SAWYER, J. (concurring).

       I concur in the result only.



                                                           /s/ David H. Sawyer




                                              -1-